Beard, Justice.
This case was before this court at a former term. (See Conradt v. Lepper, 13 Wyo., 473). On that appeal the judgment of the District Court, which was in favor of Lepper, the defendant below, was reversed and the case remanded for a new trial. The' case was retried, resulting in a judgment in favor of Conradt and against Lepper for $3,749.84 and costs and a decree foreclosing the mortgage. From that judgment and decree Lepper brings the case here on error.
*397The case was retried upon the same evidence, with the exception that Lepper testified orally in his own behalf in addition to the former testimony. This testimony in no wise changes the situation from what it was upon the former trial except it definitely states the amount of the Weigleb mortgage to have been $1,600. He again states that the mortgage was given for borrowed money and was merged in and' became part of the consideration for the subsequent mortgages. The facts are so fully stated in the former opinion that we will not repeat them here. It was there held that so much of the consideration of the mortgage in suit as was represented by the Weigleb mortgage was valid, and as it could be separated from that part of the consideration which was illegal and could be ascertained with certainty, that the mortgage in suit was valid to that extent. It is not claimed that the judgment is for a greater sum than the Weigleb loan and interest, and the judgment is in accord with the former decision, to which we adhere. Counsel who represents the plaintiff in error on this appeal has presented no new or different propositions from those presented and fully argued by counsel who represented him on the former appeal; the only points argued in his brief being the question as to validity of the mortgage, and the insufficiency of the evidence to sustain the finding and judgment. The first was determined and settled by the former decision, and the second point is without merit, as in! our opinion the evidence fully sustains the finding and judgment of the District Court. We find no error in the record and the judgment of the District Court is, therefore, affirmed. . Affirmed.
Potter, C. J., and Scott, J., concur.